Citation Nr: 0030025	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a body rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for the residuals of 
sinus surgeries with growths in the nose and a growth over 
the eye.
7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for high blood 
pressure.

9.  Entitlement to service connection for earache, left ear, 
and otitis media.

10.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1985, and from January 1991 to March 1991 in the Southwest 
Asia Theater of operations.  It is also apparent that the 
veteran had additional periods of verified and unverified 
reserve component service thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2000 before the 
Veterans Law Judge sitting in Washington, D.C.

At his hearing before the Board, the veteran submitted 
additional evidence, along with a written waiver of review of 
that evidence by the agency of original jurisdiction.  That 
waiver is valid.  38 C.F.R. § 20.1304(c) (2000).

At his September 2000 hearing before the Board, the veteran 
indicated that he wished to submit a claim for service 
connection for an anal fissure.  That issue has not been 
adjudicated by the RO.  Accordingly, the Board refers the 
matter to the RO for appropriate action.


REMAND

The statement of the case (SOC) provided to the veteran in 
January 1999 reflects that the veteran's original service 
medical records have not been obtained.  The veteran has 
stated that review of his service medical records, including 
records of his service in the Persian Gulf, would show that 
he was treated in service for at least some of the diseases 
or symptoms for which he has claimed service connection.  

The veteran has indicated that he submitted service medical 
records.  However, only service personnel records are 
associated with the file.  The service personnel records 
include the examination portion, without the history portion, 
of the veteran's January 1978 induction examination.  That 
induction examination report is the only service medical 
record associated with the file.  

In July 1998, a California reserve component indicated that 
his records had been sent to the U.S. Army Reserve Personnel 
Command (ARPERCEN); however, in March 1999, ARPERCEN notified 
VA that the reserve component had the veteran's records.  
Additional efforts to locate the records should be 
undertaken.  In particular, the Board notes that additional 
evidence submitted by the veteran at his hearing reflect that 
the veteran reported for sick call while on active duty, 
apparently for training, in March 1998, in Germany, and was 
to report for medical examination in June 1998, at Fort 
Gordon, Georgia.  If additional information is required from 
the veteran, the veteran is advised that he should promptly 
respond to the RO's attempts to obtain his assistance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (2000).  Additionally, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, where a veteran has 
specifically requested that his service medical records 
(SMRs) be obtained, a single request for pertinent SMRs does 
not fulfill the duty to assist, where those records were not 
obtained by the RO.  See Hayre v. West, 188 F.3d 1327, 1332 
(1999).  Citing VA's Adjudication Procedure Manual M21-1, 
Part VI, § 6.04(1), the Federal Circuit held that, if SMRs 
cannot be obtained, the RO must send a letter to the 
appropriate service department setting forth in detail the 
information or further evidence needed.  Id.  Accordingly, 
the RO should make further attempts to obtain the veteran's 
service medical records.

Once the service medical records have been located, or all 
efforts to obtain those records have been made, and all 
records obtainable from alternate sources have been 
associated with the claims file, the veteran's claims should 
be developed in accordance with the duty to assist.  See 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)) (includes provisions known as the 
"McCain Amendment").  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action: 

1.  The RO should request that the 
veteran provide any additional specific 
or updated information he may have as to 
the address of his current reserve unit 
or the final reserve unit with which he 
served, if he is no longer in the 
reserves, identified in the June 1998 DA 
Form 1380, Record of Individual 
Performance of Reserve duty Training," as 
450th Ordnance Company, DS, (PLS/MOADS), 
1984 Whiskey Road, Aiken, South Carolina, 
29803-6176, and the RO should contact 
that unit directly to request the 
records. 

2.  If the veteran's SMRs are not 
obtained from the veteran's current or 
last reserve unit, further attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of the service 
records, including each of the reserve 
components the veteran served with, to 
the extent that those components can be 
identified; the Landstuhl Regional 
Medical Center, Federal Republic of 
Germany; the National Personnel Records 
Center; the Army Reserve Personnel Center 
in St. Louis, Missouri; or, custodians of 
Army National Guard records, including 
the Army National Guard command, the 
Adjutant General's Office, or Army 
National Guard Personnel Center in Falls 
Church, Virginia; until the records are 
located.  Additionally, any custodians of 
records of Persian Gulf service veterans 
should be contacted.  All records or 
responses received in response to the 
above inquiries should be associated with 
the claims folder. 

3.  After completion of the above, if no 
records are obtained, the RO should 
contact all alternate sources of records, 
including through the service department.  
The RO should also send a letter to the 
veteran notifying him that VA is unable 
to obtain pertinent SMRs, that he may 
independently attempt to obtain the SMRs, 
and that he may submit alternative 
evidence.

4.  The RO should ask the veteran to 
identify all providers of post-service 
medical care from the time of his service 
discharge in 1985 to the time of his 1991 
Persian Gulf service, and from his 
discharge following Persian Gulf service 
to the present, including private, VA, or 
military providers.  

5.  After the above development has been 
completed, and after allowing an 
appropriate time for the veteran to 
attempt to obtain the SMRs on his own, or 
to submit alternative evidence, the RO 
should review the record to ensure that 
all necessary development has been 
completed in full.  After completion of 
any further development found necessary, 
the RO should adjudicate the claims of 
entitlement to service connection, 
considering all applicable theories, 
statutes, regulations, and applicable 
case law.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate time 
to respond.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
 
